Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/24/2022, which has
been entered and made of record.  Claim 1, 15-16, 18 are amended. Claim 14 is canceled. Claims 1-20 are pending in the application. Applicant is reminded to cancel all the withdrawn claims.
		
Response to Arguments
Claims rejections under 112 are canceled in view of Applicant amendments.
Double patenting rejection is canceled in view of Applicant amendments and claims cancelation of the US Application No. 16439611. 
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    406
    809
    media_image1.png
    Greyscale

Examiner disagrees: Firstly, the claims do not specify what optimized geometry are. On the other hand, Kim teaches the eyeglasses has 3D geometric entities (para [0013]). Para [0295] further teaches changing the coordinates of geometric entities in the eyeglasses to better fit a human face. By the coordinates’ changes, the shapes of the geometric entities are changed and optimized. The final eyeglass corresponds to the final optimized geometry. The eyeglass has a portion contacting a human face, a portion not contacting the human face, and also a curved potion connecting these two portions. 

Applicant argues:

    PNG
    media_image2.png
    438
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    60
    819
    media_image3.png
    Greyscale

Examiner disagrees: Kim teaches the center of the lens are aligned with the part on the face based on DELTA.Z. “where, .DELTA.Z is the movement of 3D eyeglasses model in Z-direction, (X.sub.A', Y.sub.A', Z.sub.A') are the coordinates of the fitting point A' for the top center of a lens in the 3D eyeglasses model, (X.sub.A, Y.sub.A, Z.sub.A) are the coordinates of the corresponding fitting point A for top center of an eyebrow in the 3D face model, Z.sub.a' is the Z-coordinate of the scaled fitting point a' and .alpha. is the relative distance between the top centers of the lens and the eyebrow.”( [0347]). [0346] teaches the .DELTA.Z is the distance: “The movement in Z-direction to close the gap between the fitting point A for 3D face model and the scaled fitting point a' by said scale factor for the hinge part of 3D eyeglasses model is represented by: 17 Z = ( Z A + ) - Z a ' = Z A + - Z A ' X B X B ' a ' = ( X A ' , Y A ' X B X B ' , Z A ' X B X B ' )”

	Applicant argues:

    PNG
    media_image4.png
    236
    823
    media_image4.png
    Greyscale

	Examiner disagrees: Kim [0090] teaches scaling the eyeglasses model with respect to the X-direction, which is the lateral direction of the 3D face model (front part of the eyeglasses). The scale of the lateral direction change of the eyeglasses will change the length of the eyeglasses with respect to the lateral direction. Para [0091] further teaches the scale factor, which is calculated based on the coordinate of a point on the eyeglasses relative the coordinate of a point on a human face. So, Kim teaches scaling the length of front part of an eyeglasses relative to a part of the human face. ([0090]-[0091], “The step to simulate on display monitor comprises: a step to scale eyeglasses model with respect to X-direction, that is the lateral direction of the 3D face model, by referencing fitting points at eyeglasses and face model that consists of the distance between face and far end part of eyeglasses, hinges in eyeglasses and contact points on ears; a step to transform coordinates of Y-direction, that is up and downward direction to the 3D face model, and Z-direction, that is front and backward direction to the 3D face model, with the scale calculated in X-direction; a step deform temple part of the 3D eyeglasses model to match corresponding fitting points between 3D face and eyeglasses model. The scale factor that scales the size of 3D eyeglasses model for automatic fitting represented y:
SF=X.sub.B/X.sub.B', g=SF.multidot.G    Where, SF is the scale factor, X.sub.B' is the X-coordinate of the fitting point B' for the hinge part of 3D eyeglasses model and X.sub.B is the X-coordinate of the corresponding fitting point B for the 3D face model G is the size of original 3D eyeglasses model and g is a scaled size of the model in X-direction.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0162419 A1).
Regarding claim 1, Kim teaches:
A method of producing a sports article for use in an athletic activity comprising: 
scanning a body part of at least one person;([0185], “A user can use a photo image of his or her own face by using image capturing device attached to user's communication device (20) such as a web-camera or a digital camera,”)
creating a digital model of the body part in a digital environment; (0196], “The 3D face model generation operative (114) creates a 3D face model of a user from photo image information provided by the user.”)
creating a digital model of the sports article in the digital environment; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses,”)
the digital model of the sports article comprising a first portion configured to contact the body part and a second portion adjacent to the first portion and configured to not contact the body part; (The glasses has stem part that put on the ear and that part connects to the part of the rim, which is not contact to the face.)
digitally arranging the digital model of the sports article on the digital model of the body part in the digital environment; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses, and simulate virtual try-on of eyeglasses with 3D face model generated by the 3D face model generation operative (114).”  [0294], “The automatic eyeglasses model fitting operative (240) fits the model generated from 3D face model generation operative (14) with 3D eyeglasses model, and its detailed flow is illustrated in FIG. 20 that shows the flow chart for automatic fitting of 3D eyeglasses and 3D face model.”[0295] teaches to find a good fit of the glass on the face model by adjusting geometry features of the glass model. Sports article will be interpreted as an article. Optimal placement is interpreted as “fitting” as in Kim.  )
adjusting the digital model of the sports article in the digital environment to fit to the digital model of the body part by selecting an optimized geometry of the sports article; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z coordinates of the model (S602,S604). Finally, rotate the 3D eyeglasses model in X-Z and Y-Z plane to place the temple part of the model to hang on to the ear part of the 3D face model.” FIG. 42. [0265] further teaches the polygon in the 3D model are geometrical entities. By changing the fitting point positions, the polygon shape is changed. Optimal placement is interpreted as “fitting” as in Kim.  ) wherein the optimized geometry comprises a curved transition region between the first portion and the second portion of the digital model of the sports article; ([0295] teaches optimizing the 3D mesh of the eyeglasses for better fitting on a human face by adjusting the 3D coordinates values. The 3D mesh is composed by a plurality of geometry. Since the eyeglasses has curved transition region between the stem part that put on the ear and the part of connecting the rim, the optimized 3D mesh has curved transition region between the stem part that put on the ear and the part of connecting the rim. Further para [0013] teaches the eyeglasses has 3D geometric entities. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z coordinates of the model (S602,S604). Finally, rotate the 3D eyeglasses model in X-Z and Y-Z plane to place the temple part of the model to hang on to the ear part of the 3D face model.”) and 
producing the sports article based on the adjusted digital model of the sports article.([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, the manufacturer delivers the products to the sellers using electronically managed logistics pipeline.”)
However, Kim does not explicitly teach:
sports article for use in an athletic activity
On the other hand, Kim teaches the method of generating eyeglasses to best fitting a human face. It’s well known that the eyeglasses can be used in an athletic activity. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the method of Kim to making eyeglasses used in an athletic activity. The benefit would be to generate a best fitting eyeglasses and help improve an athletic performance.


Regarding claim 4, Kim teaches:
The method according to claim 1, wherein scanning the body part(s) comprises using an optical means. ([0185], “A user can use a photo image of his or her own face by using image capturing device attached to user's communication device (20) such as a web-camera or a digital camera,”)
Claim 15 recites similar limitations of claim 1, thus are rejected using the same rationale.

Regarding claim 16, Kim teaches:
A method of producing an article comprising: 
creating a digital model of a body part in a digital environment; (0196], “The 3D face model generation operative (114) creates a 3D face model of a user from photo image information provided by the user.”)
creating a digital model of the article in the digital environment; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses,”)
determining a distance between a part of the digital model of the body part and a part of the digital model of the article; ([0336]-[0347] teaches determining distance between one fitting point on the eyeglasses and one point on the face on along the X, Y, and Z coordinates, for example, the fitting point of the article can be point A’’ “

    PNG
    media_image5.png
    699
    439
    media_image5.png
    Greyscale
”
 )
adjusting the digital model of the article in the digital environment to align a centerline of sight for the part of the digital model of the body part with the part of the digital model of the article based on the determined distance; ( [0347] teaches the center of the lens are aligned with the part on the face. “where, .DELTA.Z is the movement of 3D eyeglasses model in Z-direction, (X.sub.A', Y.sub.A', Z.sub.A') are the coordinates of the fitting point A' for the top center of a lens in the 3D eyeglasses model, (X.sub.A, Y.sub.A, Z.sub.A) are the coordinates of the corresponding fitting point A for top center of an eyebrow in the 3D face model, Z.sub.a' is the Z-coordinate of the scaled fitting point a' and .alpha. is the relative distance between the top centers of the lens and the eyebrow.”[0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z coordinates of the model (S602,S604). Finally, rotate the 3D eyeglasses model in X-Z and Y-Z plane to place the temple part of the model to hang on to the ear part of the 3D face model.” FIG. 42)
selecting an optimized geometry of the part of the digital model of the article based on the adjusted digital model of the article in the digital environment; ([0336]-[0347] teaches determining distance between the fitting points on the eyeglasses and the points on along the X, Y, and Z coordinates. Once the distances are decided. The eyeglasses are adjusted by move fitting points of the eyeglasses to the fitting points on the face to close the gap (distances). Accordingly, the eyeglass’s geometry features are selected as the new X, Y, Z coordinates values of the fitting points. ” [0265] further teaches the polygon in the 3D model are geometrical entities. By changing the fitting point positions, the polygon shape is changed. )and 
producing the article based on the adjusted digital model of the article and the selected optimized geometry of the part of the digital model of the article. ([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, the manufacturer delivers the products to the sellers using electronically managed logistics pipeline.”)
However, Kim does not explicitly teach:
sports article for use in an athletic activity
On the other hand, Kim teaches the method of generating eyeglasses to best fitting a human face. It’s well known that the eyeglasses can be used in an athletic activity. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the method of Kim to making eyeglasses used in an athletic activity. The benefit would be to generate best fitting eyeglasses and help improve an athletic performance.


Regarding claim 17, Kim teaches:
The method according to claim 16, wherein a center of the part of the digital model of the sports article is aligned with a center of a corresponding part of the digital model of the body part.([0120], FIG. 30B, “a step to mirror said 3D temple model with respect to center line defined by user input or measured by said photo images and generate a pair of lenses in symmetry.”)

Regarding claim 18, Kim teaches:
The method according to claim 16, further comprising: adjusting a length of a second part of the digital model of the sports article relative to the part of the digital model of the body part, the length adjusted based on a dimension of a second part of the digital model of the body part. ([0090]-[0091], “The step to simulate on display monitor comprises: a step to scale eyeglasses model with respect to X-direction, that is the lateral direction of the 3D face model, by referencing fitting points at eyeglasses and face model that consists of the distance between face and far end part of eyeglasses, hinges in eyeglasses and contact points on ears; a step to transform coordinates of Y-direction, that is up and downward direction to the 3D face model, and Z-direction, that is front and backward direction to the 3D face model, with the scale calculated in X-direction; a step deform temple part of the 3D eyeglasses model to match corresponding fitting points between 3D face and eyeglasses model. The scale factor that scales the size of 3D eyeglasses model for automatic fitting represented y:
SF=X.sub.B/X.sub.B', g=SF.multidot.G    Where, SF is the scale factor, X.sub.B' is the X-coordinate of the fitting point B' for the hinge part of 3D eyeglasses model and X.sub.B is the X-coordinate of the corresponding fitting point B for the 3D face model G is the size of original 3D eyeglasses model and g is a scaled size of the model in X-direction.”)

Regarding claim 19, Kim teaches:
The method according to claim 16, further comprising: determining a distance between the part of the digital model of the body part and a second part of the digital model of the sports article; ([0336]-[0347] teaches determining distance between one fitting point on the eyeglasses and one point on the face on along the X, Y, and Z coordinates, for example, the fitting point of the sports article can be point B’ “

    PNG
    media_image5.png
    699
    439
    media_image5.png
    Greyscale
”)

adjusting the digital model of the sports article in the digital environment to achieve an acceptable minimum distance between the part of the digital model of the body part and the second part of the digital model of the sports article; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z coordinates of the model (S602,S604). Finally, rotate the 3D eyeglasses model in X-Z and Y-Z plane to place the temple part of the model to hang on to the ear part of the 3D face model.” FIG. 42)and 
selecting an optimized geometry of the second part of the digital model of the sports article based on the acceptable minimum distance between the part of the digital model of the body part and the second part of the digital model of the sports article, ; ([0336]-[0347] teaches determining distance between the fitting points on the eyeglasses and the points on along the X, Y, and Z coordinates. Once the distances are decided. The eyeglasses are adjusted by move fitting points of the eyeglasses to the fitting points on the face to close the gap (distances). Accordingly, the eyeglass’s geometry features are selected as the new X, Y, Z coordinates values of the fitting points. ”) wherein producing the sports article is further based on the selected optimized geometry of the second part of the digital model of the sports article. ([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, the manufacturer delivers the products to the sellers using electronically managed logistics pipeline.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-6, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0162419 A1) in view of Cluckers (US 2017/0068774 A1).
Regarding claim 3, Kim teaches:The method of producing a sports article according to claim 1, 
However, Kim does not explicitly, but Cluckers teaches wherein scanning the body part is performed for at least two persons and the digital model of the body part is based on a digital average of the scans for the two persons. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Regarding claim 5, Kim teaches:
The method according to claim 4, 
However, Kim does not explicitly, but Cluckers teaches wherein scanning the body part(s) comprises using a stereo-camera system. (Cluckers, [0050], “For example, user-specific data may be generated using one or more image sensors, such as live or still cameras. Various types of cameras can be used, including: traditional digital cameras with a single image sensor or stereoscopic cameras with two or more image sensors. Traditional digital cameras, including mobile device cameras, may be used by taking a plurality of images of an object, such as a body part, from different angles in order to infer depth and 3D structure.”)
Kim teaches using a camera to acquire a user’s image. Cluckers further teaches using a specific type of camera, stereoscopic camera, to acquire a user’s image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the camera with the specific stereoscopic camera of Cluckers to help easily acquire 3D information about the human body part.

Regarding claim 6, Kim in view of Cluckers teaches:
The method according to claim 3, further comprising performing a statistical analysis of the body part scans.( Cluckers, [0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The combinations rationale of claim 3 is incorporated here.)

Regarding claim 20, Kim teaches: The method according to claim 16,
However, Kim does not explicitly, but Cluckers teaches wherein the digital model of the body part is based on a digital average of scans for at least two persons ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Regarding claim 21, Kim teaches: The method according to claim 20, wherein a template mesh is applied to the scans (Kim teaches the 3D model is composed by mesh. Each points on the face model is in a mesh structure. Kim then teaches applying predefined fitting points on the human face model. As shown in FIG. 28, 29.)
However, Kim does not explicitly, but Cluckers teaches to compute averages of geometries corresponding to the scans to create the digital model of a body part. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Cluckers and further in view of Black et al. (US 2015/0262405 A1).
Regarding claim 7, Kim in view of Cluckers teaches:
The method according to claim 6, 
However, Kim in view of Cluckers does not, but Black teaches:
further comprising a non-rigid registration process, which digitally applies a common template mesh to all body part scan instances to obtain a set of meshes corresponding to the multiple body part scans.([0041], “A " template" is a generic representation of a specific object or person in a specific pose. Typically, the template is mesh template. Each alignment to each scan can be thought of as a scan-adapted template (i.e. the template mesh has been deformed to best-fit that scan). In addition to each scan-adapted template, the algorithm provides a person-specific articulated 3D model. The model can then be posed to fit each alignment. This posed model, when posed to match a specific scan, results in a static 3D mesh that can be thought of as a person-specific and pose-specific deformation of the original template.”[0045], “This concurrent approach to scan alignment and model building, is termed co-registration, and offers a significant advantage over the traditional two-stage approach in which one first aligns each training example with the template mesh, and then builds a shape model from the aligned data. It provides a well-defined objective function for registering a corpus of scans. As explained below, a good set of alignments must tightly fit the surface of each scan, while simultaneously remaining consistent with an underlying articulated shape model. A surface fitting term ensures that each alignment accurately captures the shape of each scan, while a model term ensures that template registration remain consistent across scans. The value of simultaneously aligning a corpus comes from: [0046] 1) the ability to leverage good data to explain poor or missing data; [0047] 2) the consistency of each individual's shape across poses; [0048] 3) similarities in the deformations of different bodies as they change pose; [0049] 4) the presence of ambiguities in pairwise alignment that can be resolved by modeling a class of objects.”)
	Kim in view of Cluckers teaches scan body part image, Black teaches using a non-rigid registration process during body scanning process to provide a consistent body shape across the scanning poses.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Kim in view of Cluckers with the feature of Black to provide a consistent body shape across the scanning poses. (Black [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611